Citation Nr: 0208265	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-41 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C.



THE ISSUE

Entitlement to an additional program of vocational 
rehabilitation training under the terms and conditions of 
Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 letter of a Vocational 
Rehabilitation Specialist at the RO IN Baltimore, Maryland 
that informed the veteran that his claim for an additional 
program of vocational rehabilitation training under the terms 
and conditions of Chapter 31 had been denied by a counseling 
psychologist.  

The case was subsequently transferred to the RO in Hartford, 
Connecticut.  

The veteran has since moved overseas, and the jurisdiction of 
the case apparently now rests with the RO in Washington, D.C.  

In July 1998, the Board remanded the case for additional 
development of the record.  



REMAND

As noted in the previous remand, the February 1996 decision 
of the counseling psychologists who denied the veteran's 
claim for an additional program of vocational rehabilitation 
training under the terms and conditions of Chapter 31 is not 
of record.  

In addition, a review of the Statement of the Case shows that 
the veteran was provided with portions of 38 C.F.R. § 21.51 
which was the regulation which provided the criteria for an 
"employment handicap."  The veteran, however, was not 
provided any additional laws or regulations with regard to 
his claim, such as those regarding rehabilitated status, 38 
C.F.R. §§ 21.283, 21.284.  

It was pointed out in the previous remand that the veteran's 
claim clearly had not been developed and that the veteran had 
not been provided all of the pertinent laws and regulations.  

In addition, the Board remanded the case previously to afford 
the veteran an opportunity to testify at a hearing with a 
representative.  The veteran indicated that he wanted to 
testify at a hearing before the Board.  

Following the Board remand, none of the requested development 
was accomplished.  Indeed, it appears that no attempt was 
even made to try to accomplish the requested development.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Under the circumstances of this case, wherein the RO has made 
no attempt to develop the claim, the appeal must be remanded.  
Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should associate with the 
claims files/Chapter 31 file, the 
February 1996 determination by the VA 
counseling psychologists.  If this 
determination is not available, an 
explanation as to the reason must be 
provided.  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
clarify whether he still wishes to 
testify at another hearing before a 
hearing officer at the RO with 
representation.  If the veteran decides, 
as he had indicated, that he would rather 
testify at the Board (if the appeal is 
not resolved by the RO), such should be 
noted in the record.  

3.  The VA counseling psychologist should 
asked to review the veteran's claim with 
regard to all of the pertinent law and 
regulations.  Taking into consideration 
all pertinent law and regulations and all 
evidence of record to include the 
veteran's recent statement indicating 
that he is no longer able to be employed 
as a full-time nurse, the counseling 
psychologist should address the veteran's 
claim with regard to the matter of an 
additional program of vocational 
rehabilitation.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
all of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




